Citation Nr: 0723016	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic motion sickness associated with bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for chronic motion sickness associated with bilateral hearing 
loss, evaluated as 10 percent disabling.  


FINDING OF FACT

The evidence of record, including the veteran's own credible 
statements, shows that the veteran's chronic motion sickness 
associated with bilateral hearing loss results in dizziness 
and occasional staggering.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
chronic motion sickness associated with bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87a, 
Diagnostic Code 6204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's chronic motion sickness associated with 
bilateral hearing loss is evaluated as a peripheral 
vestibular disorder.  A peripheral vestibular disorder 
resulting in occasional dizziness warrants a 10 percent 
evaluation.  A peripheral vestibular disorder resulting in 
dizziness and occasional staggering warrants a 30 percent 
evaluation.  An evaluation in excess of 30 percent is not 
provided.  Diagnostic Code 6204.  

The veteran has asserted in correspondence to VA and during 
VA examinations that his service-connected disability results 
in occasional staggering as well as the dizziness currently 
recognized by his 10 percent evaluation.  Diagnostic Code 
6204.  

It is true that as a layperson, the veteran himself is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Lay statements, 
however, are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay 
testimony is also competent to establish the presence of 
observable symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   

In the current case, the veteran's own assertions that he 
experiences symptoms of staggering along with dizziness 
support an increased initial evaluation under Diagnostic Code 
6204.  The Board finds it significant that the claims file 
contains no evidence that the veteran's own testimony as to 
his symptoms is not credible.  

The veteran has made similar complaints during VA 
examinations.  The report of a November 2002 VA examination 
reflects that he reported becoming dizzy and falling to one 
side, and losing his balance for no reason.  

The report of a February 2005 VA ear disease examination 
provides that the examiner reviewed the veteran's claims file 
and private medical records.  The veteran reported vertigo 
several times a day, typically occurring with head range of 
motion or positional changes.  On occasion, the veteran would 
lose his balance and fall, about three or four times a year.  
He had episodes once a month when his symptoms were more 
severe and he almost fell.  The examination also notes that 
the veteran's daily activities were affected in that he had 
difficulty getting dressed, had to walk very slowly and 
deliberately, and had to get out of bed slowly.  Occupational 
effects were such that when the veteran worked as an 
electrician, he had to be careful on ladders.  The impression 
was benign positional vertigo/ labyrinthitis.  

The report of a February 2005 VA audio examination also 
provides that the veteran's claims file was reviewed.  The 
examiner noted that an opinion was requested on the veteran's 
claim of labyrinthitis.  The examiner reviewed clinical 
findings from the record and the current examination.  He 
concluded that it was not possible to render an opinion on 
the severity of the veteran's vertigo as there was no 
evidence to go on.  The examiner noted that a more exact 
differential diagnosis for vertigo was warranted as one was 
diagnosing on symptoms that were subjective and could not be 
quantified or had not been quantified or qualified.  

While these VA examination reports fail to corroborate the 
veteran's complaints of occasional staggering (in that the 
examiner did not actually witnessing the staggering), they 
demonstrate that the veteran's complaints have been regular 
and consistent.  The 2005 reports further demonstrate that 
the veteran's symptoms are subjective, and therefore are not 
an appropriate topic for a medical opinion as to their 
severity.  

To the extent that these reports do not undermine the 
veteran's complaints by asserting that his complaints of 
occasional staggering are outside the realm of medical 
possibility, they do not support, or refute, a 30 percent 
initial evaluation.  Giving the veteran the benefit of the 
doubt, a 30 percent evaluation is found. 

The Rating Schedule does not provide an evaluation in excess 
of 30 percent for peripheral vestibular disorders.  
Diagnostic Code 6204.  The Board is aware of the veteran's 
complaints as to the effects of his service-connected 
disability on his employment.  The Board finds that there is 
no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran is entitled to an initial evaluation of 30 
percent for chronic motion sickness associated with bilateral 
hearing loss.  As the preponderance of the evidence is 
against entitlement to an initial evaluation in excess of 30 
percent, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  In the event 
any noncompliance is found, the Board observes that, given 
the completely favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

An initial evaluation of 30 percent, but not higher, for 
chronic motion sickness with associated bilateral hearing 
loss is granted, subject to the rules and regulations 
governing the award of monetary benefits. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


